                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD HUNTER                              : CIVIL ACTION
                                            :
             v.                             : NO. 18-1431
                                            :
CELLCO PARTNERSHIP, INC.,                   :
doing business as Verizon Wireless          :


                                      ORDER

             AND NOW, this 11th day of June, 2019, it is ORDERED that:
 1. The defendant’s motion to dismiss Count I, II and III of the Complaint to the extent
    these counts seek recovery of severance benefits [Doc. 2] is GRANTED.
 2. Counts I, II and III seeking severance benefits are DISMISSED with prejudice.
 3. Since the parties have already consented to arbitrate Plaintiff’s claims in Counts I,
    II and III for long-term incentive awards [ECF 11], those claims are also
    DISMISSED with prejudice.
 4. The Clerk is DIRECTED to mark this case terminated.


                                            BY THE COURT:



                                            /s/ Jeffrey L. Schmehl
                                            JEFFREY L. SCHMEHL, J.
